389 U.S. 12 (1967)
COBB
v.
GEORGIA.
No. 51, Misc.
Supreme Court of United States.
Decided October 9, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF GEORGIA.
Jack Greenberg, James M. Nabrit III, Michael Meltsner and Howard Moore, Jr., for petitioner.
Arthur K. Bolton, Attorney General of Georgia, G. Ernest Tidwell, Executive Assistant Attorney General, Marion O. Gordon, Assistant Attorney General, and George D. Lawrence, Solicitor General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is reversed. Whitus v. Georgia, 385 U.S. 545.